TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00007-CV




                                 In re Paul Douglas Durham




                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              Having reviewed the petition and the record provided, we deny the petition for

writ of mandamus. See Tex. R. App. P. 52.8(a); see also Tex. R. App. P. 52.7(a); In re Smith,

No. 03-14-00478-CV, 2014 WL 4079922, at *2 (Tex. App.—Austin Aug. 13, 2014, orig.

proceeding) (denying mandamus relief when relator failed to provide sufficient record from

which to evaluate claim for mandamus relief).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: January 14, 2022